EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hlavka on 03/22/22.
The application has been amended as follows: 
The following claim listing replaces all previous versions:

--Claim 1
Coupling device that connects connecting element supply hoses in an assembly system, comprising: 
a basic body in which a first receiving opening receives a first supply hose and a second receiving opening receives a second supply hose is formed, wherein the receiving openings are connected to one another via at least one connecting channel in the basic body and the receiving openings are arranged relative to one another in such a way that the first and second supply hoses can be coupled to one another after introduction into the respective receiving openings, and wherein each of the receiving openings comprises an exchangeable adapter piece, the adapter piece being non-
at least one clamping device, which is formed to clamp at least one of the supply hoses and/or the adapter piece fixedly in the coupling device, wherein the clamping device is arranged in the connecting channel of the basic body; 
and, a pressure element, which can be brought into contact with at least one of the supply hoses and/or the adapter piece with the production of clamping forces.

Claim 2
Canceled

Claim 3
Canceled

Claim 4
Coupling device according to claim 1, wherein the connecting channel is formed with a closed cross-sectional profile.

Claim 5
 Coupling device according to claim 1, wherein the coupling device is formed to connect the supply hoses to one another with substantially fluidic decoupling from the environment.

Claim 6
Coupling device according to claim 1, wherein the coupling device is formed in such a way that the adapter piece can only be arranged therein with predetermined orientations, as by a corresponding profile of at least one of the receiving openings.

Claim 7
 Coupling device according to claim 1, wherein the supply hoses further comprise a predetermined cross- sectional profile and each adapter piece comprises a correspondingly profiled receiving area for receiving one of the supply hoses.

Claim 8
Canceled

Claim 9
Canceled
Claim 10
 Coupling device according to claim 1, further comprising a connection area for the supply of a compressed air connection, wherein the connection area is connectable in a fluid-conducting manner to at least one of the supply hoses.

Claim 11
Coupling device according to claim 10, further comprising an adapter intermediate piece, which can be arranged in the coupling device in such a way that at least one of the supply hoses is connectable in a fluid-conducting manner via the adapter intermediate piece to the connection area.

Claim 12
Assembly, comprising a coupling device according to claim 1, and at least one additional exchangeable adapter piece, wherein the adapter pieces are formed to receive hollow bodies with cross-sectional dimensions different from one another.

Claim 13
Assembly system, comprising at least one coupling device according to claim 1, wherein the supply hoses are for connecting elements for a tool unit.

Claim 14
 Assembly system according to claim 13, wherein the connecting elements are rivets and wherein the assembly system is formed to undertake the supply of the assembly elements to the tool unit with a compressed air impact on the supply hoses.

Claim 15
 Assembly system according to claim 13, comprising an industrial robot with a plurality of moving robot limbs, wherein the coupling device is arranged on one of the robot limbs and, wherein the robot limbs form a kinematic chain, at the end of which a connection area is arranged for the tool unit, and the coupling device is mounted on a robot limb, which is spaced by a maximum of four robot limbs from the connection area.

Claim 16
Canceled



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679